             Case 5:20-cv-05799-LHK Document 180 Filed 09/20/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                 Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                      DEFENDANTS’ NOTICE OF RELEASE
                                                     OF DOCUMENTS PURSUANT TO THE
18
              v.                                     COURT’S SEPTEMBER 20, 2020, ORDER
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ NOTICE OF RELEASE OF DOCUMENTS
     PURSUANT TO THE COURT’S SEPTEMBER 20, 2020, ORDER
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 180 Filed 09/20/20 Page 2 of 3




1           Pursuant to the Court’s Order dated September 20, 2020, ECF No. 179, Defendants are
2    releasing to Plaintiffs the documents that the Court ordered disclosed, in the manner indicated by
3    Defendants in their email dated September 20, 2020, sent at 6:50pm EST to the Court and
4    Plaintiffs’ counsel.
5

6

7

8

9    DATED: September 20, 2020                           Respectfully submitted,
10
                                                         JEFFREY BOSSERT CLARK
11
                                                         Acting Assistant Attorney General
12
                                                         ALEXANDER K. HAAS
13                                                       Branch Director
14
                                                         DIANE KELLEHER
15                                                       BRAD P. ROSENBERG
                                                         Assistant Branch Directors
16

17
                                                         /s/ Alexander V. Sverdlov
                                                         ALEXANDER V. SVERDLOV
18                                                         (New York Bar No. 4918793)
                                                         M. ANDREW ZEE (SBN 272510)
19                                                       Trial Attorneys
20                                                       U.S. Department of Justice
                                                         Civil Division - Federal Programs Branch
21                                                       1100 L Street, NW
                                                         Washington, D.C. 20005
22                                                       Telephone: (202) 305-0550
23
                                                         Attorneys for Defendants
24

25

26

27

28

     DEFENDANTS’ NOTICE OF RELEASE OF DOCUMENTS
     PURSUANT TO THE COURT’S SEPTEMBER 20, 2020, ORDER
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 180 Filed 09/20/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 20th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
